Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 
Regarding 112(b) rejections, applicant indicated that amendment would overcome said 112(b) rejections.
	However, examiner respectively disagrees.  Amended “randomly select a facial part from each type of the facial parts of the first face images” does not change meaning from previous “select a facial part randomly for each type of the facial parts”.  So, amended limitation remains confusing and indefinite.  Moreover, specific citation from filed specification would be helpful to clarify intended invention in claim.
	Thus, rejections are proper and maintained.


Regarding rejection on claims 1, 5 and 9, applicant argued that combination of Iwamoto and Kameyama would change the principle operation of Iwamoto that render Iwamoto unsatisfactory for its intended purpose.  Applicant then argued the same against incorporating Okada into Iwamoto and Kameyama.
	However, examiner respectfully disagrees.  Despite of applicant’s argument, Iwamoto, Kameyama, and Okada teach partial modification to facial image in analogous art.  Incorporating teachings of Kameyama and Okada into Iwamoto would be considered an function expansion or alternative modification to Iwamoto.  Although Iwamoto teach selecting specific weighted coefficients to modify facial image in relation to age, it does not necessarily go against Iwamoto’s intended purpose when Kameyama and Okada provides a random coefficient selection option.  This would be same reason for Okada providing user selection options on interface to pick from a plurality of specific facial changes or a random selection of said plurality of specific facial changes (Fig. 14).  Moreover, argued claims lack specific application details.  Without defining “coefficient set” or “facial part” in claim language, argued claims cannot exclude how and what type of facial change (e.g., animal nose, ears, etc.) combination of Iwamoto, Kameyama and Okada have for providing user options to make changes to a facial image by design preference.
	Thus, rejections are proper and maintained.
 

Regarding alternative rejections on claims 1, 5 and 9, applicant argued that Racape’s intermediary low resolution image fail to identify generating “bases and first coefficient sets from the first data”.
	However, examiner respectfully disagrees.  Despite of applicant’s argument, argued claims do not limit what “bases and first coefficient sets” are.  Yet, intermediary low resolution image of Racape are generated from an input image, such that said intermediary low resolution image carries bases (from said input image) and first coefficient sets (changes/difference after processing from said input image).  Since Racape does not specify application (e.g., what kind of image), facial image would be an obvious application when incorporating teachings of Kameyama and Okada, which makes random selection in association to facial part of facial image obvious as well.  Again, generic limitation without specific definition or specifying application would be hard to distinguish argued claims from prior arts.
	Thus, rejections are proper and maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 1, applicant claims “randomly select a facial part from each type of the facial parts of the first face images, by selecting the coefficient randomly from the first coefficient group for each of the bases”, which is indefinite.  When “a facial part” relates to antecedent basis of “the facial parts”, “randomly select a facial part” would mean the same facial part may be selected multiple times, which makes “selecting the coefficient randomly from the first coefficient group for each of the bases” may be kept changing for said same facial part.  This seems to go against intended invention.  Further clarification with respect to filed specification is required.  Until then, it is considered indefinite.  The same goes for independent claims 5 and 9.  For examination purpose, interpretation of coefficients being randomly selected for each of the facial parts is taken.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (JP2009294958) in view of Kameyama (US2011/0026849) and Okada et al. (US2015/0206310).
To claim 1, Iwamoto teach an information processing device comprising: 
at least one memory that stores a set of instructions; and at least one processor configured to execute the set of instructions to (paragraph 0012, calculation means is a high-speed computer): 
generate bases (parameters X1~X17) and first coefficient sets (weight coefficients a1~a7) from first data, the bases with each of the first coefficient sets representing a piece of the first data, each of the first coefficient sets including first coefficients, and each of the bases being associated with the first coefficients of the first coefficient sets (paragraph 0033); and 
select a coefficient from a first coefficient group for each of the bases, the first coefficient group being a group including a first coefficient included in each of the first coefficient sets, the first coefficient being associated with the each of the bases; determine a second coefficient set by determining the selected coefficient to be a second coefficient associated with the each of the bases, the second coefficient set being a set including the second coefficient (paragraphs 0013-0015, among the parameters of the standardized original image obtained by the principal, those that contribute to the apparent age were identified, which are establishment of first coefficient sets; paragraphs 0031-0043, for changing age, respective weight coefficients are changed through formulas based identified apparent age and corresponding weight coefficients), and synthesize second data by using the bases and the second coefficient set (paragraphs 0007-0008).
But, Iwamoto do not expressly disclose random selection in generating coefficient set, wherein the first data represents first face images; the second data represents a second face image; and the bases each indicates facial parts, wherein the at least one processor is configured to randomly select a facial part from each type of the facial parts of the first face images by selecting the coefficient randomly from the first coefficient group for each of the bases.
Kameyama teach an information processing device (Figs. 3, 6, 12) applicable to age modality (paragraphs 0119, 0374, 0498, 0540-0541) comprising at least one memory that stores a set of instructions; and at least one processor (Fig. 13) configured to execute the set of instructions to: generate bases and first coefficient sets from first data (#10 of Fig. 3, paragraph 0149, input learning image set); synthesize second data by using the bases and the second coefficient set; wherein the first data represents first face images (#10 of Fig. 3, paragraphs 0051, 0108-0112, facial images); and the second data represents a second face image (#20 of Fig. 3, paragraphs 0127, 0283, 0589), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate into the apparatus of Iwamoto, in order to further details in reconstruct image with super resolution.
Okada teach a method of generating a human photographed image (abstract), wherein at least one processor is configured to select a facial part randomly, for each type of the facial parts, by selecting the coefficient randomly from a coefficient group for each of the facial parts (Fig. 14, paragraph 0215).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Okada into the apparatus of Iwamoto and Kameyama, in order to obtain optimal parameter adjustment.

To claim 5, Iwamoto, Kameyama and Okada teach an information processing method comprising: generating bases and first coefficient sets from first data, the bases with each of the first coefficient sets representing a piece of the first data; and determining a second coefficient set based on the first coefficient sets, the second coefficient set being different from the first coefficient sets, and synthesizing second data by using the bases and the second coefficient set (as explained in response to claim 1 above).

To claim 9, Iwamoto, Kameyama and Okada teach a non-transitory computer readable storage medium storing a program causing a computer to operate: basis synthesis processing of generating bases and first coefficient sets from first data, the bases with each of the first coefficient sets representing a piece of the first data; and data synthesis processing of determining a second coefficient set based on the first coefficient sets, the second coefficient set being different from the first coefficient sets, and synthesizing second data by using the bases and the second coefficient set (as explained in response to claim 1 above).



Alternatively, claim(s) 1-2, 5-6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Racape et al. (US2011/0081093) in view of Kameyama (US2011/0026849) and Okada et al. (US2015/0206310).
To claim 1, Racape teach an information processing device comprising: 
at least one memory that stores a set of instructions; and at least one processor configured to execute the set of instructions (inherent in computer) to: 
generate bases and first coefficient sets (intermediary low resolution images) from first data (reference image on top of Fig. 6), the bases with each of the first coefficient sets representing a piece of the first data (coordination and values of pixels) the each of the coefficient set including first coefficients, the bases each being associated with the first coefficients included in the each of the coefficient sets (as explained above); 
select a coefficient from a first coefficients groups for each of the bases (lower resolution pixels), the first coefficient group being a group including a first coefficient included in each of the first coefficient sets, the first coefficient being associated with the each of the bases; determine a second coefficient set by determining the selected coefficient to be a second coefficient associated with the each of the bases, the second coefficient set being a set including the second coefficient; and synthesize second data by using the bases and the second coefficient set (initial low resolution image in output of initialization stage of Fig. 6).
But, Racape do not expressly disclose random selection in generating coefficient set, wherein the first data represents first face images; the second data represents a second face image; and the bases each indicates facial parts, wherein the at least one processor is configured to randomly select a facial part from each type of the facial parts of the first face images by selecting the coefficient randomly from the first coefficient group for each of the bases.
Kameyama teach an information processing device (Figs. 3, 6, 12) applicable to age modality (paragraphs 0119, 0374, 0498, 0540-0541) comprising at least one memory that stores a set of instructions; and at least one processor (Fig. 13) configured to execute the set of instructions to: generate bases and first coefficient sets from first data (#10 of Fig. 3, paragraph 0149, input learning image set); synthesize second data by using the bases and the second coefficient set; wherein the first data represents first face images (#10 of Fig. 3, paragraphs 0051, 0108-0112, facial images); and the second data represents a second face image (#20 of Fig. 3, paragraphs 0127, 0283, 0589), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate into the apparatus of Racape, in order to further details in reconstruct facial image with super resolution.
Okada teach a method of generating a human photographed image (abstract), wherein at least one processor is configured to select a facial part randomly, for each type of the facial parts, by selecting the coefficient randomly from a coefficient group for each of the facial parts (Fig. 14, paragraph 0215).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Okada into the apparatus of Racape and Kameyama, in order to obtain optimal parameter adjustment.
  
To claim 5, Racape, Kameyama and Okada teach an information processing method comprising: generating bases and first coefficient sets from first data, the bases with each of the first coefficient sets representing a piece of the first data; and determining a second coefficient set based on the first coefficient sets, the second coefficient set being different from the first coefficient sets, and synthesizing second data by using the bases and the second coefficient set (as explained in response to claim 1 above).

To claim 9, Racape, Kameyama and Okada teach a non-transitory computer readable storage medium storing a program causing a computer to operate: basis synthesis processing of generating bases and first coefficient sets from first data, the bases with each of the first coefficient sets representing a piece of the first data; and data synthesis processing of determining a second coefficient set based on the first coefficient sets, the second coefficient set being different from the first coefficient sets, and synthesizing second data by using the bases and the second coefficient set (as explained in response to claim 1 above).



To claims 2, 6 and 10, Racape, Kameyama and Okada teach claims 1, 5 and 9.
Racape teach wherein the at least one processor is further configured to: 
generate third data (initial low resolution image N, or initial low resolution image N-1) from the second data (in initialization stage any intermediary low resolution image generated from reference image with higher resolution than the initial low resolution image N), resolution of the third data being lower in comparison with the second data; 
receive fourth data (patches of Fig. 6, paragraph 0033, patches can come from images previously decoded or can be decoded independently of the images themselves; paragraph 0056); and 
generate a fifth data (image synthesized, e.g., synthesized image N, synthesized image N-1, or synthesized image 0) from the second data based on similarity between the third data and the fourth data (paragraph 0052, comparing this neighboring area with all of those of the patch in order to determine the best candidate; paragraph 0057, exhaustive algorithm tests then all the neighboring areas of all the patches supplied. The non-causal part of the current neighboring area will then guide the synthesis to the patch that has the characteristics closest to the part of the sub-sampled image) and on relation between the second data and the third data (Figs. 5-6, paragraph 0059, hierarchical synthesis based on relation between intermediary low resolution image and synthesized low resolution image).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        May 4, 2022